PER CURIAM.
This is an appeal, by an unsuccessful landlord, from an order of the trial court refusing to remove a tenant in statutory removal proceedings pursuant to Ch. 83, Fla.Stat., F.S.A.
It has been made to appear that the appellees are no longer in possession of the premises involved. Therefore, this appeal is moot [see: Barrs v. Peacock, 65 Fla. 12, 61 So. 118; DuBose v. Meister, 92 Fla. 995, 110 So. 546; Dehoff v. Imeson, 153 Fla. 553, 15 So.2d 258; Gill v. City of North Miami Beach, Fla.App. 1963, 156 So.2d 182; 2 Fla.Jur., Appeals, § 291] and same is hereby dismissed.
It is so ordered.